Exhibit 10.1

 

RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT

 

THIS RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into on August 22, 2011 between Dale E. Greene (hereafter “Executive”)
and Comerica Incorporated, a Delaware corporation, for the benefit of Comerica
Incorporated, Comerica Bank, all of their past, present and future subsidiaries,
affiliates, predecessors, and successors, and all of their subsidiaries and
affiliates, (hereafter all individually and collectively referred to as
“Comerica”). This Agreement sets forth the complete understanding and agreement
between Comerica and Executive relating to Executive’s employment and cessation
of employment with Comerica.  This Agreement shall be effective as of the
Effective Date (as defined in Paragraph 18 below), and in the event the
Effective Date does not occur, this Agreement shall be void ab initio.

 

Accordingly, Executive and Comerica hereby agree as follows:

 

1.                                       Separation from Employment.  Executive
and Comerica agree that Executive’s employment with Comerica shall terminate
effective September 1, 2011 (the “Separation Date”).

 

2.                                       Public Announcement.  Comerica has in
the past and may in the future issue one or more announcement(s) of Executive’s
departure from Comerica.  Executive hereby consents to any and all such
announcements.

 

3.                                       Resignation from Boards and
Committees.  Effective before or as of the Separation Date, Executive shall
resign from any and all positions he holds as an officer, member or manager of
Comerica and any and all positions he holds as a member of a Comerica board or
committee.

 

1

--------------------------------------------------------------------------------


 

4.                                       Return of Comerica Property.  Executive
shall return to Comerica, no later than the close of business on the Separation
Date, all property of Comerica including, but not limited to, automobile,
customer information, personal computer, laptop, Blackberry, keys,
identification cards, access cards, corporate credit cards, and files or other
documents received, compiled or generated by or for Executive in connection with
or by virtue of his employment with Comerica.

 

5.                                       Compensation and Benefits.  In
consideration for the release of claims set forth in Paragraph 6, the covenants
set forth in Paragraphs 7, 8, 9, 10 and 11 and such other promises of Executive
as set forth in this Agreement, Comerica agrees that it shall pay or provide to
Executive the following payments and benefits:

 

a.                                       Prior to the Separation Date and so
long as Executive continues to be employed by Comerica, Comerica shall continue
to pay Executive his regular base salary at the rate in effect as of immediately
prior to the delivery of this Agreement, in accordance with the payroll
practices of Comerica applicable to similarly situated executives.

 

b.                                      Prior to the Separation Date and so long
as Executive continues to be employed by Comerica, Executive shall continue to
be eligible to participate in Comerica’s health, welfare benefit and retirement
plans in which Executive participated immediately prior to the delivery of this
Agreement, as such plans may be in effect from time to time.

 

c.                                       Following the Separation Date,
Executive shall be eligible to elect continuation coverage under Comerica’s
healthcare benefit plans in accordance with Section 4980B (“COBRA”) of the
Internal Revenue Code

 

2

--------------------------------------------------------------------------------


 

of 1986, as amended (the “Code”) and the terms of the applicable plan. 
Executive must elect COBRA and complete all COBRA documentation within sixty
(60) days from the Separation Date for coverage to take effect.

 

Assuming Executive elects COBRA continuation coverage under Comerica’s medical
benefit plan, Executive shall be eligible to continue medical benefit plan
coverage under COBRA for the period of coverage under COBRA, with the cost of
such coverage to be paid by Executive pursuant to the terms generally applicable
to retired employees of Comerica as in effect from time to time.  Executive’s
conversion rights under other insurance programs following the Separation Date
shall be determined in accordance with the terms of the applicable plan.

 

d.                                      Comerica shall reimburse Executive for
reasonable and documented business expenses incurred by Executive on or before
the Separation Date, in accordance with the terms of Comerica’s policy in effect
as of the Separation Date.

 

e.                                       Executive shall receive a lump - sum
payment for all accrued but unused Paid Time Off (PTO) days that are paid upon
termination of employment in accordance with the established policies of
Comerica. This lump sum payment shall be subject to all applicable taxes, FICA,
and other withholdings and deductions required by law.

 

f.                                         Executive will receive, pursuant to
the terms of the 1999 Amended and Restated Comerica Incorporated Deferred
Compensation Plan (“DCP”) and

 

3

--------------------------------------------------------------------------------


 

the 1999 Comerica Incorporated Amended and Restated Common Stock Deferred
Incentive Award Plan (“DIAP”), distributions from his accounts, if any, under
those plans, payable in accordance with his prior elections, the terms of the
DCP and the DIAP, and applicable laws and regulations including, but not limited
to, Section 409A of the Code.  Such distributions will be subject to all
applicable taxes, FICA and other withholding and deductions required by law and
will be made pursuant to the distribution schedule followed under the
administrative procedures of the DCP and the DIAP, and applicable laws and
regulations including, but not limited to, Section 409A of the Code.

 

g.                                      Stock options granted to Executive under
the Comerica Incorporated 2006 Amended and Restated Long-Term Incentive Plan
(the “LT Incentive Plan”) shall be governed by the terms of the LT Incentive
Plan and the respective grant agreements evidencing the grant of such options.

 

h.             Executive will be eligible to receive a share of any applicable
Incentive Payment provided pursuant to the Comerica Incorporated 2011 Amended
and Restated Management Incentive Plan (“MIP”) which is payable in the year 2012
based on the attainment of performance goals established by the Governance,
Compensation and Nominating Committee under the MIP with respect to the one-year
and three-year performance periods ending December 31, 2011. The amount of the
payment, if any, will be made pursuant to the applicable funding formula and
other criteria established by the Governance, Compensation and Nominating
Committee and will be

 

4

--------------------------------------------------------------------------------


 

prorated and/or adjusted to exclude any incentive amount attributable to any
period during which Comerica was a participant in the United States Department
of the Treasury’s Troubled Asset Relief Program (“TARP”), to the extent required
by the rules and regulations applicable to TARP recipients, with such proration
and/or adjustment to be applied in a manner consistent with the methodology
applicable to other TARP covered participants in the MIP for the same
performance periods.  This payment, if any, will be paid in accordance with the
terms of the MIP and will be subject to all applicable taxes, FICA and other
withholdings and deductions required by law.

 

i.                                          At the meeting of the Comerica
Incorporated Governance, Compensation and Nominating Committee (the “Committee”)
held on July 26, 2011, Comerica recommended to the Committee and the Committee
passed a resolution providing that Executive’s restricted shares of Comerica
Incorporated common stock that are not vested as of the Separation Date, other
than the restricted shares of Comerica Incorporated common stock granted on
November 17, 2009, shall fully vest as of the Separation Date, subject to the
execution and delivery by Executive of this Agreement at least eight (8)
calendar days prior to the Separation Date and his non-revocation of this
Agreement and such other terms and conditions of the LT Incentive Plan and the
grant agreements evidencing the grant of such restricted stock, including
Executive’s obligation to satisfy all tax withholding obligations.

 

5

--------------------------------------------------------------------------------


 

j.                                          To the extent provided by the
Amended and Restated Bylaws of Comerica Incorporated, Article V, Section 12,
Comerica agrees to defend, indemnify and hold Executive harmless from and
against all liability for actions taken by him within the scope of his
responsibilities so long as his conduct in any such matter was consistent with
the standards contained in such Article V, Section12.

 

6.                                       Release of Claims.  In consideration
for the payments and other benefits provided to Executive by this Agreement,
including those described above in Paragraph 5, certain of which Executive is
not otherwise entitled, and the sufficiency of which Executive acknowledges,
Executive further agrees, as follows:

 

a.                                       For himself and for all people acting
on his behalf (such as, but not limited to, his family, heirs, executors,
administrators, personal representatives, agents and/or legal representatives),
Executive agrees to waive any and all claims or grievances which he may have
against Comerica and Comerica’s past or present stockholders, directors,
officers, trustees, agents, representatives, attorneys, employees, in their
individual or representative capacities, and any and all employee benefit plans
and their respective past, current and future trustees and administrators
(hereafter, collectively, the “Released Parties”).  By his signature hereto,
Executive, for himself and for all people acting on his behalf, forever and
fully releases and discharges any and all of the Released Parties from any and
all claims, causes of action, contracts, grievances, liabilities, debts,
judgments, and demands, including but not limited to any claims for

 

6

--------------------------------------------------------------------------------


 

attorney fees, that Executive ever had, now has, or may have by reason of or
arising in whole or in part out of any event, act or omission occurring on or
prior to the Effective Date of this Agreement.  This release includes, but is
not limited to, any and all claims of any nature that relate to Executive’s
employment by or termination of employment with Comerica.  This release
includes, but is not limited to: claims of promissory estoppel, forced
resignation, constructive discharge, libel, slander, deprivation of due process,
wrongful or retaliatory discharge, discharge in violation of public policy,
breach of contract, breach of implied contract, infliction of emotional
distress, detrimental reliance, invasion of privacy, negligence, malicious
prosecution, false imprisonment, fraud, assault and battery, interference with
contractual or other relationships, or any other claim under common law.  This
release also specifically includes, but is not limited to: any and all claims
under any federal, state, and/or local law, regulation, or order prohibiting
discrimination, including the Age Discrimination in Employment Act, the
Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Texas Commission on Human Rights Act, the Public Employment Discrimination Act,
the Texas Free Enterprise and Enterprise Act of 1938, the Texas Payday Law, the
Texas Minimum Wage Act of 1970, together with any and all claims under the Fair
Credit Reporting Act, the Uniform Services Employment and Reemployment Rights
Act, the Employee Retirement Security Income Security Act, the

 

7

--------------------------------------------------------------------------------


 

Family Medical Leave Act, or any other federal, state, and or local law,
regulation, or order relating to employment, as they all have been or may be
amended.  It is Executive’s intent, by executing this Agreement, to release all
claims as specified above to the maximum extent permitted by law, whether said
claims are presently known or unknown.

 

b.                                      To the maximum extent permitted by law,
Executive agrees that he has not filed, nor will he ever file, a lawsuit
asserting any claims which are released by this Agreement, or to accept any
benefit from any lawsuit which might be filed by another person or government
entity based in whole or in part on any event, act, or omission which is the
subject of Executive’s release.

 

c.                                       Executive understands and agrees that,
other than the payments and benefits expressly enumerated in this Agreement, he
is not entitled to receive any other compensation, incentive, wage, vacation or
other paid time off, leave, benefit or other payment from Comerica, other than
any vested benefits to which he may be entitled under the Comerica Incorporated
Retirement Plan, the Comerica Incorporated Preferred Savings [401(k)] Plan, the
Amended and Restated Benefit Equalization Plan for Employees of Comerica
Incorporated, the 1999 Comerica Incorporated Amended and Restated Deferred
Compensation Plan, the 1999 Comerica Incorporated Amended and Restated Common
Stock Deferred Incentive Award Plan, and the Comerica Incorporated Amended and
Restated Employee Stock Purchase Plan, in each case in accordance

 

8

--------------------------------------------------------------------------------


 

with the terms of such plans and any valid elections thereunder.  In addition,
prior to November 23, 2004, a portion of the Executive’s incentive bonus
attributable to the three-year performance period under the MIP’s predecessor
plan(s) was automatically invested in common stock that is non-transferrable
until he terminates employment with Comerica (sometimes referred to as the
non-deferred 3-year award program or plan) (the “Non-Deferred Account”). 
Executive shall be entitled to receive the shares in his Non-Deferred Account
following his Separation Date.

 

d.                                      The provisions of this Paragraph 6 do
not apply to any claim Executive may have for representation and indemnification
pursuant to Paragraph 5(j) above.

 

7.                                       Disclosure of Information.  Executive
hereby acknowledges that he has been and will continue to have access and
exposure to confidential and proprietary information of Comerica and trade
secrets, including details of the business or affairs of Comerica, its
subsidiaries or affiliates (including, without limitation, planning information
and strategies, information and/or strategies for the prosecution and/or defense
of any matter that is now or may be in the future the subject of any lawsuit,
dispute, controversy, claim and/or regulatory action, financial information,
organizational structure, strategic planning, sales and marketing strategies,
distribution methods, data processing and other systems, personnel policies and
compensation plans and arrangements); any customer or advertising lists; any
information, knowledge or data of a technical nature

 

9

--------------------------------------------------------------------------------


 

(including, without limitation, methods, know-how, processes, discoveries,
machines, or research projects); any information, knowledge or data relating to
future developments (including without limitation, tax planning research and
development, future marketing or merchandising); or any and all other trade
secrets (collectively, “Confidential Information”).  Confidential Information
does not include (i) information already known or independently developed by
Executive from public sources or information in the public domain,
(ii) information in the public domain through no wrongful act of the recipient,
or (iii) information received by Executive from a third party who was free to
disclose it.  Executive understands that Comerica’s Confidential Information,
including its trade secrets, is highly sensitive information relating to the
business of Comerica and of Comerica’s clients, which has had its secrecy
protected both internally and externally and which is a competitive asset of
Comerica.  Executive hereby agrees that he shall not use, commercialize or
disclose such Confidential Information or information as to the existence and/or
provisions of this Agreement to any person or entity, except to such individuals
as approved by Comerica in writing prior to any such disclosure or as otherwise
required by law.  Executive’s obligations pursuant to this Paragraph shall
survive the termination of this Agreement.

 

8.                                       Cooperation.  Executive agrees that in
the event of a legal proceeding (whether threatened or pending, whether
investigative, administrative, or judicial) involving matters of which he has
knowledge by virtue of the positions Executive held during his employment at
Comerica, Executive shall disclose to Comerica and its counsel any facts known
to Executive which might be relevant to said

 

10

--------------------------------------------------------------------------------


 

legal proceeding and shall cooperate fully with Comerica and its counsel so as
to enable Comerica to present any claim or defense which it may have relating to
such matters.  For purposes of this paragraph, “cooperate fully” shall mean that
Executive shall make himself reasonably available for interviews, depositions,
and testimony as directed by Comerica or its counsel, and shall further execute
truthful statements, declarations, or affidavits pertaining to such matters at
the request of Comerica or its counsel.  Executive shall be reimbursed for any
reasonable out of pocket expenses that he may incur as a result of his
compliance with this Paragraph, subject to Comerica’s expense reimbursement
policies.  Nothing in this Paragraph shall be construed as requiring Executive
to be non-truthful or as preventing him from disclosing information that would
be considered adverse to Comerica or requiring him to do anything in violation
of any applicable law, rule or regulation.

 

9.                                       Non-Disparagement.

 

a.                                       Executive agrees that he will make no
disparaging remarks about Comerica, its parent and/or affiliates, their
respective businesses, products or services, any current or former director, the
Chairman and Chief Executive Officer, or any of his direct reports, or their
policies, procedures or practices (including but not limited to, business,
lending, or credit policies, procedures or practices) to any third parties,
including but not limited to, customers or prospective customers of Comerica. 
It is agreed and understood that nothing in this Paragraph 9(a) shall be
construed to preclude Executive from (1) testifying truthfully pursuant to
subpoena or

 

11

--------------------------------------------------------------------------------


 

as otherwise required by law, (2) engaging in any action consistent with public
policy, or (3) cooperating in any internal or government investigation to the
extent such cooperation is mandated by policy, regulation or statute.  Executive
agrees that he shall provide notice to Comerica in advance of any such
cooperation or testimony, unless such notice is prohibited.  It is further
understood that nothing in this Paragraph 9(a) shall be construed to preclude
Executive from discharging his legal obligations to any administrative or
regulatory agencies or auditing entities.

 

b.                                      Comerica agrees that the Chairman and
Chief Executive Officer and his direct reports will not make any disparaging
remarks regarding Executive or Executive’s performance while employed at
Comerica and will respond to any inquiries regarding Executive’s separation with
the statement that Executive retired from Comerica. It is agreed and understood
that nothing in this Paragraph 9(b) shall be construed to preclude those covered
from (1) testifying truthfully pursuant to subpoena or as otherwise required by
law, (2) engaging in any action consistent with public policy, or (3)
cooperating in any internal or government investigation to the extent such
cooperation is mandated by policy, regulation or statute.  It is further agreed
and understood that nothing in this Paragraph shall be construed to preclude
Comerica from discharging its legal obligations to its Boards of Directors, any
administrative or regulatory agencies or auditing entities.

 

12

--------------------------------------------------------------------------------


 

10.                                 Non-Competition and Non-Solicitation.  Prior
to the Separation Date and for the period ending two (2) years after the
execution of this Agreement, Executive agrees that he shall not, directly or
indirectly, for his own account or in conjunction with any other person or
entity, whether as an employee, shareholder, partner, investor, principal,
agent, representative, proprietor, consultant, or in any other capacity, do any
of the following:

 

a.                                       Enter into or engage in any business in
competition with the businesses conducted by Comerica in the states of Michigan,
California, Texas, Arizona or Florida.  For purposes of this Paragraph 10(a),
Executive shall be “in competition with Comerica” if (1) Executive accepts
employment or serves as an agent, employee, director or consultant to, a
competitor of Comerica, or (2) Executive acquires or has an interest (direct or
indirect) in any firm, corporation, partnership or other entity engaged in a
business that is competitive with Comerica.  The mere ownership of less than 1%
debt and/or equity interest in a competing entity whose stock is publicly held
shall not be considered as having a prohibited interest in a competitor, and
neither shall the mere ownership of less than 5% debt and/or equity interest in
a competing entity whose stock is not publicly held.  For purposes of this
Paragraph 10(a), any commercial bank, savings and loan association, securities
broker or dealer, or other business or financial institution that offers any
major service offered by Comerica as of the Separation Date, and which conducts
business in Michigan, California, Texas, Arizona or Florida, shall be deemed a
competitor;

 

13

--------------------------------------------------------------------------------


 

b.                                      Request or advise any individual or
company that is a customer of Comerica to withdraw, curtail, or cancel any such
customer’s actual or prospective business with Comerica;

 

c.                                       Solicit, induce or attempt to solicit
or induce any customers of Comerica with whom Executive had professional contact
or with respect to whom he was privy to any information during the two (2) year
period prior to the Separation Date to patronize any business that is
competitive with Comerica; and

 

d.                                      Solicit or induce or attempt to solicit
or induce any employee, agent or consultant of Comerica to terminate his or her
employment, representation, or other relationship with Comerica.

 

During the two-year period following the execution of this Agreement, Executive
may request an exception to this provision.  The request must be made in
writing, describe the scope and nature of the engagement, and be directed to
Comerica’s Chief Legal Officer.  Any exception will be at Comerica’s sole
discretion.

 

11.                                 Representation.  Executive represents and
warrants:

 

a.                                       Executive has no knowledge of or is not
otherwise aware of, has no evidence of and/or has not reported to any person,
organization and/or governmental or regulatory authority any of the following:
(i) any violation by the Released Parties of any securities and/or other laws,
rules and regulations applicable to Comerica, (ii) any breach by Comerica and/or
by any Released Party of any fiduciary duty or obligation to any person,
organization and/or governmental or regulatory authority, and/or

 

14

--------------------------------------------------------------------------------


 

(iii) any violation by any Released Party of Comerica’s Code of Business Conduct
and Ethics for Employees, Senior Financial Officer Code of Ethics, or Code of
Business Conduct and Ethics for Members of the Board of Directors, each as
amended and/or restated.

 

b.                                      Executive has a special relationship of
trust and confidence with Comerica and its customers and clients, which creates
a high risk and opportunity for Executive to misappropriate the relationship and
goodwill existing between Comerica and such entities and individuals.  Executive
further acknowledges that, at the outset of his employment with Comerica and
throughout his employment with Comerica, Executive received, and continues to
receive and/or have access to Comerica and Comerica’s clients’ proprietary
Confidential Information, specialized training and goodwill that he would not
otherwise have but for his employment with Comerica.  Therefore, Executive
agrees that it is fair and reasonable for Comerica to take steps to protect
itself from the risk of misappropriation of Comerica’s trade secrets including
but not limited to its business relationships, goodwill, proprietary
information, specialized training, and other Confidential Information.

 

c.                                       Executive agrees he has carefully
considered the nature and extent of the restrictions placed upon him and the
remedies conferred upon Comerica in this Agreement and has had the opportunity
to retain legal counsel of his own choosing at his own expense to review this
Agreement.  Executive agrees the restrictions are reasonable in time and
geographic scope and are

 

15

--------------------------------------------------------------------------------


 

necessary to protect the legitimate business interests of Comerica and its
customers and do not confer a benefit on Comerica that is out of proportion to
the restrictions placed on Executive.

 

12.                                 Dispute Resolution.

 

a.                                       Early Resolution Conference.  This
Agreement is understood to be clear and enforceable as written and is executed
by both parties on that basis.  However, should Executive later challenge any
provision as unclear, unenforceable, or inapplicable to any competitive or other
activity that Executive intends to engage in, Executive will first notify
Comerica in writing and meet with a Comerica representative and a neutral
mediator (if either party elects to retain one at its own expense) to discuss
resolution of any disputes between the parties.  Executive will provide this
notification at least fourteen (14) calendar days before he engages in any
activity that could reasonably and foreseeably fall within a questioned
restriction.  Executive’s failure to comply with this early resolution
conference requirement (the “Resolution Requirement”) shall waive his right to
challenge the reasonable scope, clarity, applicability or enforceability of this
Agreement and its restrictions at a later time.  Comerica will respond to
Executive’s notification required by this Paragraph within fourteen (14)
calendar days following receipt of the written notification.  Comerica’s failure
to respond with an acceptance or denial within the fourteen (14) calendar day
period, unless a party has invoked the mediation process described above, shall
waive its right to challenge Executive’s activity that

 

16

--------------------------------------------------------------------------------


 

could reasonably fall within a questioned restriction at a later time.  All
rights of both parties will be preserved if the Resolution Requirement is
complied with even if no agreement is reached in the conference.

 

b.                                      Injunctive Relief.  In the event of a
breach or threatened breach of Paragraphs 6, 7, 8, 9, 10, or 11 of this
Agreement, Executive agrees that Comerica shall be entitled to injunctive relief
in a Texas court of appropriate jurisdiction to remedy any such breach or
threatened breach, and Executive acknowledges that monetary damages alone would
not be an adequate remedy to compensate Comerica for the loss of goodwill and
other harm to its reputation and business.

 

c.                                       Arbitration.  Except as provided in
Paragraph 12(a) and (b) hereof, in the event of any dispute between any of the
Released Parties and Executive relating to Executive’s employment with or
separation from employment with Comerica, the terms of and the parties’ entry
into this Agreement and/or breach of this Agreement, Executive and Comerica
agree to submit the dispute, including any claims of discrimination under
federal, state or local law by Executive, to final and binding arbitration
pursuant to the provisions of Texas statutory law and/or the Federal Arbitration
Act, 9 U.S.C. Sec. 1 et seq.  The arbitration shall be conducted by the National
Center for Dispute Settlement or a similar organization mutually agreed to by
the parties.  The arbitration shall be before a single, neutral arbitrator
selected by the parties.

 

17

--------------------------------------------------------------------------------


 

In the event the parties cannot agree on the selection of a single arbitrator,
the following process to select an arbitration panel will be followed:  (1) when
a party reasonably believes that there will be no agreement on the selection of
a single, neutral arbitrator, that party may notify the other at the address
provided in Paragraph 17 of this Agreement of the fact an impasse has been
reached, (2) within five (5) days of receipt of such notice, each party must
provide the other with the name of its respective panel member, and (3) within
ten (10) days of their selection, the parties’ panel members must agree on the
third, neutral member of the arbitration panel.

 

The arbitrator, or arbitration panel (“panel”) if one is utilized, shall have
the power to enter any award that could be entered by a judge of a trial court
of the State of Texas, and only such power, and shall follow the law. 
Notwithstanding the foregoing, the arbitrator or panel may award reasonable
attorney fees and costs to the prevailing party.  In the event the arbitrator or
panel does not follow the law, the arbitrator or panel will have exceeded the
scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court.  Except as otherwise provided herein, the
parties agree to abide by and perform any award rendered by the arbitrator.  The
arbitrator or panel shall issue the award in writing and therein state the
essential findings and conclusions on which the award is based.  Judgment on the
award may be entered in any court having jurisdiction thereof.  In no event
shall the demand for arbitration be

 

18

--------------------------------------------------------------------------------


 

made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter in question would be barred by the
applicable statute of limitations.  This agreement to arbitrate shall be
specifically enforceable under the prevailing arbitration law, and shall be in
accordance with the procedures established for arbitration in the Texas Rules of
Civil Procedure.  Unless otherwise prohibited by law, each party shall bear its
own costs, including, but not limited to, any costs associated with the
appointment of its panel member in the event an arbitration panel is
constituted, in any such arbitration and shall share equally any fees or other
expenses charged by the neutral arbitrator for services rendered.  The parties
understand that by agreeing to arbitrate their disputes, they are giving up
their right to have their disputes heard in a court of law and, if applicable,
by a jury.

 

13.                                 Entire Agreement.  This Agreement supersedes
all prior and contemporaneous relationships, agreements, understandings,
negotiations and discussions, whether oral or written, of the parties with
respect to the subject matter hereof, to the extent they conflict herewith, ,
and, except as otherwise set forth herein, there are no other agreements between
the parties with respect to the subject matter hereof.  No amendment,
supplement, modification or waiver of this Agreement shall be implied or be
binding unless in writing and signed by the party against which such amendment,
supplement, modification or waiver is asserted.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not

 

19

--------------------------------------------------------------------------------


 

similar), nor shall such waiver constitute a continuing waiver, unless otherwise
therein provided.

 

14.                                 Governing Law.  This Agreement shall be
interpreted and governed by the laws of the State of Texas, except as to matters
specifically governed by federal statute or regulation.

 

15.                                 Severability.  The provisions of this
Agreement are severable, and if any part or portion of it is found to be
unenforceable, the other portions shall remain fully valid and enforceable.

 

16.                                 Withholding.  Comerica may withhold from any
amounts payable under this Agreement such Federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

 

17.                                 Notice.  Any notices relating to or arising
out of this Agreement shall be sent by registered mail, return receipt
requested, and shall be addressed as follows:

 

To Comerica:

 

Jon W. Bilstrom,

EVP, Governance, Regulatory Relations and Legal Affairs, and Corporate Secretary

1717 Main Street, MC 6504

Dallas, Texas 75201

 

To Executive:

 

Dale E. Greene

At the address on record with Comerica as of the Separation Date

 

18.                                 Consideration Period, Revocation Period and
Effective Date.  Executive confirms that he had at least twenty-one (21) days to
consider this Agreement or that, by executing this Agreement, he voluntarily
waives the twenty-one (21) day consideration period and that he had an
opportunity to consult with an attorney

 

20

--------------------------------------------------------------------------------


 

during said consideration period and prior to signing this Agreement.  For an
additional period of seven (7) days following the signing of this Agreement,
Executive understands he may revoke his signature by delivery of a written
notice of revocation to Terri L. Renshaw, Senior Vice President and General
Counsel, Litigation and Corporate Operations, 1717 Main Street, 4th Floor, MC
6506, Dallas, Texas, 75201.  The revocation must be delivered to this address
before 5:00 p.m. CST on or before the 7th day following the signing of this
Agreement.  This Agreement shall become effective and enforceable on the eighth
(8th) day following its execution by Executive, provided he does not exercise
his right of revocation as described above (the “Effective Date”). If Executive
fails to sign this Agreement on or before the 21st day from the date set forth
below or revokes his signature, this Agreement will be without force or effect,
and Executive shall

 

Delivered to Executive for his consideration this 1st day of August, 2011.

 

 

Comerica Incorporated

 

 

 

By:

/s/ Jon W. Bilstrom

 

Name:

Jon W. Bilstrom

 

Title:

Executive Vice President

 

Date:

August 22, 2011

 

I, DALE E. GREENE, HAVING READ THE FOREGOING SEPARATION AND RESTRICTIVE
COVENANTS AGREEMENT, UNDERSTANDING ITS CONTENT AND HAVING HAD AN OPPORTUNITY TO
CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS
AGREEMENT, THEREBY AGREEING TO THE TERMS THEREOF AND WAIVING AND RELEASING MY
CLAIMS, ON AUGUST 22, 2011.

 

 

/s/ Dale E. Greene

 

Dale E. Greene

 

21

--------------------------------------------------------------------------------